DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tien US 20130127184.

Regarding claim 21, Tien discloses an apparatus, comprising: 
a displacement rod (6) structured for displacement between a retracted rod position (unlatched) and an extended rod (latched) position; 
a first link (5A,71A) pivotally coupled (5A) to the displacement rod; 
a second link (42) pivotally coupled to the first link (via 55); and 
a latch bolt (4) configured for displacement between an extended position (latched) and a retracted (unlatched) position, the latch bolt having a first elongate latch slot (hole that receives 44), a second elongate latch slot (hole that receives 43), a latch pin (44) extending into and displaceable along the first elongate slot (see movement between figs 1-6) during displacement of the latch bolt, and a static latch pin (43) extending into and displaceable along (pin rotates within the slot – therefore along 

Regarding claim 22, Tien discloses the apparatus of claim 21, wherein the first link defines an elongate link slot (521); and 
wherein the second link is pivotally coupled to the first link by a link pin (55) extending into and displaceable along (along the circumferences as pin rotates within the slot) the elongate link slot. (fig.1-6)

Regarding claim 23, Tien discloses the apparatus of claim 22, wherein the elongated link slot extends along a link axis (axis created between each 521), the link slot structured to accommodate displacement (accommodates pivotal displacement) of the link pin at least when the displacement rod is displaced from the extended rod position to the retracted rod position while the latch bolt remains in the retracted position. (fig.1-6)

Regarding claim 24, Tien discloses the apparatus of claim 21, further comprising a biasing element (57) structured to provide a biasing force that biases the position of the first link. (fig.1-6, paragraph 34).

Regarding claim 25, Tien discloses the apparatus of claim 21, further comprising a housing (3) having a plurality of sidewalls (pair of 34, 37) defining an inner region (interior of 3 created by the sidewalls) sized to receive at least a portion (fig.1-6) of the latch bolt and at least a portion (fig.1-6)  of the displacement rod, and wherein the positon of the static latch pin is static relative to the housing. (fig.1-6)


wherein the housing includes a second housing slot (321) adapted to receive a second link pin (55) that pivotally couples the second link to the first link, the second housing slot having a first portion (length of 321) and a second portion (width of 321), the first portion extending along a first axis (x-axis, fig.2), the second portion extending along a second axis (z-axis, fig.2) that is non-parallel (it is perpendicular) to the first axis. (fig.1-6)

Regarding claim 27, Tien discloses the apparatus of claim 21, wherein the first latch slot extends along an axis (longitudinal axis of slot, fig.2) that is angularly offset from and arranged non-perpendicular (it is parallel) to an axis (longitudinal axis of slot, fig.2) of the second latch slot. (fig.1-6)


Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Voight US 1071656

Regarding claim 28, Voight discloses an apparatus, comprising: 
a displacement rod (8) structured for displacement between a retracted rod position (unlatched position) and an extended rod position (latched position); 
at least one first link (14) having a first end (lower end 14a) and an elongate link slot (16), the first end of the at least one first link pivotally coupled to the displacement rod by a first link pin (26); 

a latch bolt (10) pivotally coupled to the second end of the at least one second link, the latch bolt structured for displacement between an extended position (latched) and a retracted (unlatched) position. (fig.1-11)


Allowable Subject Matter
Claims 8-15, 29-32 are allowed.  Regarding claims 8 and 28, references of record, such as Tien, does not teach the movement of the second link pin extending into the slot of a first link and displaceable along the length of said slot of the first link wherein this same pin is the pin that pivotably couples a second link to said first link as well as the remainder of the limitations. Zawadzki US 3788687 teaches a similar apparatus wherein there is a link with an elongated slot, however does not teach the first and second link as disclosed in claims 8 and 28. Voight although discloses claim 28, it does not disclose claim 8 or claim 29 limitations of the latch bolt having two elongated slots. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. Regarding claim 21, Examiner respectfully disagrees. The explanation of how Tien still reads on the amended limitations are addressed above. Applicant’s arguments with respect to claim(s) 28 have been .
Applicant’s arguments, see Remarks page 1-2, filed 09/24/2021 with respect to claims 8-15 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of claims 8-15 has been withdrawn. 
Previous 112(b) rejections and objections are withdrawn in light of amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art is related to latch apparatus. 
Related but not relied upon art: US 8267441, US 3788687, US 1324181
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675